DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
The supplemental amendment filed on 08/11/2022 has been entered and fully considered. Claims 10-18 remain pending in the application.


Response to Arguments

Examiner has considered Applicants’ proposed amendment and/or arguments and submits they have overcome all the 35 USC 102/103 rejections previously set forth in the non-final office action mailed on 05/19/2022. 

Allowable Subject Matter

Claims 10-18 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent method claim 10, prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A substrate inspection method comprising: 
radiating an ultraviolet light onto a coated film of a substrate, the coated film being mixed with fluorescent pigments; 
obtaining a 2D image of the substrate by capturing fluorescence …
obtaining, from a memory, information indicating a predetermined region of interest on the substrate; determining the region of interest, that is a first region, among a plurality of regions of the substrate based on the information indicating the region of interest radiating a laser light onto the first region and obtaining optical interference data generated from the first region by the laser light; and
deriving a thickness of the coated film of the first region … wherein the region of interest is a region that includes electrodes of elements on the substrate.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Liang, Gowda, Anayama and Huang However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886